Citation Nr: 0620314	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-11 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, status post laminectomy, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased rating for left femur 
fracture residuals, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).

4.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to February 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2005, the Board remanded this 
case in order to obtain additional evidence.  The case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  A low back disability, status post laminectomy, is 
manifested primarily by lumbosacral movement, and by the 
absence of documented incapacitating episodes.

2.  Left femur fracture residuals are manifested primarily by 
the absence of symptoms on clinical evaluation, and by 
shortening of the left leg by 2 centimeters.

3.  The veteran has established service connection for low 
back disability, status post laminectomy, rated as 40 percent 
disabling; and left femur fracture residuals, rated as 20 
percent disabling.  His service-connected disabilities are 
rated as 50 percent disabling when considered on a combined 
basis.

4.  The veteran's service-connected disorders are not so 
disabling as to preclude him from obtaining and maintaining 
substantially gainful employment.

5.  The veteran is not service connected for a disability 
manifested by loss or permanent loss of use of one or both 
feet, by loss or permanent loss of use of one or both hands, 
or by permanent impairment of vision of both eyes, nor is he 
service connected for disability manifested by ankylosis of 
one or both knees or one or both hips.  Left foot impairment 
is not of such severity as to be the equivalent of loss of 
use of the left foot.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low 
back disability, status post laminectomy, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (as in 
effect prior to September 26, 2003); and Diagnostic Codes 
5235 through 5243 (from September 26, 2003).

2.  The criteria for a rating in excess of 20 percent for 
left femur fracture residuals have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5255, 5275 (2005).

3.  The criteria for the award of TDIU have not been met.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2005).

4.  The criteria for assistance in acquiring automobile and 
adaptive equipment, or for adaptive equipment only, have not 
been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 
3.808 (2005)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of letters from the 
RO in March 2003 and November 2005.  These letters informed 
the veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the VA.  While the 
second letter was issued subsequent to the April 2003 initial 
rating action, the case was subsequently readjudicated by the 
RO in November 2005, as indicated by the supplemental 
statement of the case issued in that month, and there is 
therefore no prejudicial timing defect under Pelegrini.  
There is no indication that the veteran has not been properly 
apprised of the appropriate legal standards, and his and VA's 
obligations, pursuant to the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board observes that notice that an effective date would 
be assigned in the event of award of the benefits sought was 
not provided in the VCAA letters sent to the veteran.  
However, inasmuch as service connection is not awarded 
herein, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  

Duty to assist

With regard to the duty to assist, VA medical records have 
been associated with the veteran's claims file, along with 
the reports of VA examinations.  In addition, the veteran 
presented testimony before the undersigned acting Board 
member.  The Board has carefully reviewed his statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his case.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.  There is no indication in the 
file that there are additional available and relevant records 
that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

1.  Increased ratings

a.  Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.   
Otherwise, the lower rating will be assigned  38 C.F.R. § 4.7 
(2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme).

b.  Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2005).

i.  An increased rating for low back disability, status post 
laminectomy

The veteran's low back disability, status post laminectomy, 
is currently rated as 40 percent disabling.  This rating is 
the maximum rating that can be assigned for limitation of 
lumbar spine motion in the absence of unfavorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2005).  
This regulation became effective on September 26, 2003, 
during the pendency of this appeal.  See 68 Fed. Reg. 51454-
51456 (August 27, 2003).  Prior to this change in regulation, 
40 percent was likewise the maximum rating that could be 
awarded for limitation of lumbar spine motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (in effect prior to September 
26, 2003).  Under both the old criteria and those that became 
effective on September 26, 2003, a rating greater than 40 
percent was appropriate only for lumbar spine arthritis that 
was manifested by unfavorable ankylosis.  Pursuant to the 
former criteria, unfavorable ankylosis of the lumbar spine 
was 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2003).  Pursuant to the criteria that are now in 
effect, a 50 percent rating can be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 through 5243 (2005).  

The report of the most recent VA clinical examination of the 
veteran's lumbar spine, conducted in July 2005, shows that he 
had back flexion to 100 degrees "out of 90 degrees"; 
extension, left and right lateral bending, and left and right 
rotational twisting were to 40 degrees "out of 40 degrees."  
The fact that movement was achieved leads the Board to 
conclude that the veteran's impairment was not analogous to 
unfavorable ankylosis, which must be demonstrated for the 
award of a 50 percent rating.  The report of an earlier VA 
examination, dated in November 2002, notes that he 
accomplished flexion to 45 degrees; again, neither 
unfavorable ankylosis nor movement so restricted as to be 
analogous thereto was demonstrated.  

The revised provisions that became effective on September 26, 
2003, stipulate that any associated objective neurological 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243, Note (1).  The medical evidence, 
however, does not show that any such objective abnormalities 
attributable to a low back disability, status post 
laminectomy, have been identified on clinical review.  

The Board also finds that, in the absence of neurologic 
manifestations or any other associated neurologic 
abnormalities, the provisions of the applicable regulation 
whereby the separate evaluations of chronic orthopedic and 
neurologic manifestations, along with evaluations for all 
other disabilities, are to be combined under 38 C.F.R. 
§ 4.25, would not result in a rating in excess of the current 
40 percent awarded for a lumbar spine disability, inasmuch as 
no compensable rating could be assigned for disability other 
than the chronic orthopedic disorder.  

With regard to intervertebral disc syndrome, it is noted that 
the diagnostic criteria for intervertebral disc syndrome (at 
38 C.F.R. § 4.71a, Diagnostic Code 5293) were revised 
effective September 23, 2002.  As revised, for the period 
from September 23, 2002, to September 25, 2003, Diagnostic 
Code 5293 provided that intervertebral disc syndrome was to 
be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under Diagnostic Code 
5293, as in effect from September 23, 2002 to September 25, 
2003, a 60 percent disability rating was warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

Note (1) to the new version of Diagnostic Code 5293 (now at 
Diagnostic Code 5243) defines an "incapacitating episode" 
as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
"Chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."

The criteria set forth in Diagnostic Code 5293 were included 
in the revision of the diagnostic standards discussed above 
that became effective on September 26, 2003; however, the 
rating criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002, with the only changes made those of an 
editorial nature.  

The medical evidence, however, does not demonstrate that the 
veteran experienced incapacitating episodes at the frequency 
and of the duration required for a higher rating.  The July 
2005 VA examination notes the veteran had no incapacitating 
episodes during the past 12-month period, as would be 
manifested by acute signs and symptoms due to intervertebral 
disc syndrome and requiring bed rest prescribed by a 
physician along with treatment by a physician; see 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243, Note (6).  The 
report of the November 2002 VA examination likewise does not 
reference periods in which the veteran experienced 
incapacitating episodes as characterized in the regulation.

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  See VAOGCPREC 7-2003.  The 
Board's evaluation in this case considered the veteran's 
service-connected low back disability, status post 
laminectomy, under both the former and the current schedular 
criteria, with the revised criteria not for application to 
any time period before the effective date of the change.  See 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
117 (1997).  In this instance, however, a distinction between 
the old and new criteria need not be made, since an increased 
rating is not warranted under either standard.

The Board notes that, under Diagnostic Code 5003, which 
pertains to degenerative arthritis, a 10 percent rating is 
assigned for that disability when the limitation of motion of 
the specific joint or joints involved is noncompensable, with 
such a rating assigned for each such major joint or group of 
minor joints affected by limitation of motion.  In this case, 
however, degenerative arthritis of the lumbar spine is not 
shown on examination, and neither this provision, nor the 
provision of Diagnostic Code 5003 whereby separate 10 and 20 
percent ratings available can be assigned for situations in 
which there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, is for 
application.  

Finally, with regard to the matter of functional impairment, 
the Board must point out that the current 40 percent rating 
contemplates a degree of impairment analogous to favorable 
ankylosis, notwithstanding the fact that some movement, 
albeit limited, was accomplished.  The Board therefore finds 
that the kinds of functional impairment manifested by the 
veteran, to include flareups as noted on VA examinations in 
July 2005 and November 2002, are sufficiently reflected in 
the current 40 percent rating.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a lumbosacral 
disorder.  Therefore the claim is denied.

ii.  An increased rating for left femur fracture residuals

The severity of a disability of the femur is ascertained by 
the application of criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  Under these criteria, the 20 percent 
rating currently in effect for the veteran's left femur 
fracture residuals contemplates malunion, with moderate knee 
or hip disability.  A rating of 30 percent would be 
appropriate for malunion with marked knee or hip disability.  
A 60 percent rating would be appropriate for fracture of the 
surgical neck, with false joint, or for fracture of the shaft 
or anatomical neck with nonunion, without loose motion and 
with weightbearing preserved with the aid of a brace.  An 80 
percent rating could be assigned for fracture of the shaft or 
anatomical neck with nonunion and with loose motion (spiral 
or oblique fracture).  

In addition, under Diagnostic Code 5275, a 30 percent rating 
can be assigned for shortening of the lower extremity by at 
least 2 1/2 inches.  A 40 percent rating can be assigned for 
shortening of at least 3 inches, while a 50 percent rating is 
warranted for shortening of at least 3 1/2 inches.  A 60 
percent rating is appropriate for shortening of more than 4 
inches.

The report of the most recent clinical evaluation of the 
veteran's left femur, which was that conducted on VA 
examination in November 2005, does not demonstrate that the 
criteria for an increased rating are met.  See Francisco, 
supra.  This report shows that, while the veteran complained 
of constant pain in the left anterior thigh from the hip to 
the knee, with persistent flareups of pain that he rated as 
10/10, on neurological evaluation left thigh strength was 5/5 
throughout following encouragement and retesting.  There was 
no left thigh atrophy, and no objective evidence for pain; 
posture and gait were within normal limits.  While deep 
tendon reflexes were 2/4 throughout, they were symmetrical 
bilaterally; that is, there was no distinction between the 
injured left thigh and the non-injured right thigh.  On x-
ray, while there was osseous deformity of the midshaft of the 
left femur with anterior bowing as a sequela of a prior 
healed fracture, the left knee and the hip joints were 
normal.

In brief, the medical evidence does not demonstrate that the 
veteran's left femur fracture residuals were productive or 
either marked knee or marked hip deformity; the November 2005 
VA examination report is notable for the absence of left knee 
or hip impairment.  It also does not demonstrate that there 
was any functional impairment resulting from the left femur 
fracture that would indicate that the veteran's disability 
was equivalent to marked impairment, such that a higher 
rating could be assigned; to the contrary, the report shows 
that the veteran's complaints of flareups and incapacity were 
not substantiated by identifiable pathology, in that there 
was no left thigh atrophy or loss of strength.

In addition, the report of the July 2005 VA examination does 
not show that, as an alternative, an increased rating can be 
assigned based on shortening of the left lower extremity.  
This report notes that the report of an earlier VA 
examination, conducted in November 2002, indicated that the 
left leg was 2 centimeters (that is, less than 1 inch) 
shorter than the right leg.  As noted above, a rating of 30 
percent can be awarded only when there is shortening of a 
lower extremity of at least 2 1/2 inches (or 6.4. centimeters).  

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for residuals of a left femur 
fracture.  His claim for an increase for this disability 
fails.

3. Entitlement to TDIU.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2005).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2005).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, service connection has only been 
established for the two disabilities that are discussed 
above:  a low back disorder, rated as 40 percent disabling, 
and left femur fracture residuals, rated as 20 percent 
disabling.  These disabilities are rated as 50 percent 
disabling when considered on a combined basis; see 38 C.F.R. 
§ 4.25.  As such, the veteran does not meet the schedular 
criteria for the assignment of TDIU.  See 38 C.F.R. § 4.16(a) 
(2005).

The fact that the veteran does not satisfy the schedular 
criteria for TDIU does not necessarily mean that TDIU cannot 
be awarded.  Under 38 C.F.R. § 4.16(b), TDIU compensation can 
also be awarded on an extraschedular basis; that is, the 
schedular criteria are not satisfied but the evidence 
demonstrates that assignment of TDIU compensation is 
nonetheless appropriate under 38 C.F.R. § 3.321(b)(1) (2005).

The evidence, however, does not demonstrate that assignment 
of TDIU on that basis is appropriate in this case.  According 
to the veteran's TDIU application, dated in March 2003, he 
has completed six years of education, and has vocational 
training as an auto mechanic, with recent employment selling 
ice cream.  He has claimed that his service-connected 
disorders are of such severity as to prevent him from 
working, a position supported by an August 2002 statement 
from a VA physician, who indicated that the veteran's back 
disability precludes him from sustained full-time employment.  
More recent medical evidence, however, in the form of the 
July 2005 VA examination report, wherein the examiner was 
requested to address the question of employability, shows 
that the veteran was specifically considered to be 
employable.  On that report, the examiner concluded that the 
veteran's complaints were out of proportion to any objective 
findings, and that it was less likely than not that the 
veteran's combined service-connected disabilities render him 
unemployable in any capacity other than that of heavy manual 
labor.  Similarly, a VA examiner noted in November 2002 that 
the veteran could continue working in a light duty status or 
sedentary work, such that he is not required to stand or walk 
more than one or two hours in every eight hour period, or 
wherein he is required to engage in excessive or repetitive 
bending or stooping of the back, or to lift more than 10 or 
15 pounds frequently and 20 pounds occasionally.

In brief, the objective evidence does not demonstrate that an 
extraschedular rating should be considered in this case.  The 
evidence, with reference to interference by the veteran's 
service-connected disabilities with his employability, 
reflects that there is no exceptional or unusual disability 
picture, as would be demonstrated by marked interference with 
employment.  The evidence, to the contrary, shows that the 
veteran could obtain and maintain gainful employment.

The Board accordingly concludes that the preponderance of the 
evidence is against the veteran's claim for TDIU.  

4.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

In addition to the above claims, the veteran is also seeking 
financial assistance for the purchase of an automobile and/or 
specialized adaptive equipment.  In order to establish 
entitlement to financial assistance in purchasing an 
automobile or other conveyance, the veteran must have a 
service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet, 
loss or permanent loss of use of one or both hands, or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 
C.F.R. § 3.808 (2005).  In the event that the veteran does 
not meet the criteria for financial assistance in purchasing 
an automobile or other conveyance, if he has ankylosis of one 
or both knees or one or both hips due to service-connected 
disability, entitlement to adaptive equipment eligibility 
only is established.  38 U.S.C.A. § 3902(b)(2) (West 2002); 
38 C.F.R. § 3.808(b)(iv) (2005).

In the present case, the evidence is against the veteran's 
claim of entitlement to financial assistance in the purchase 
of an automobile or other conveyance, and adaptive equipment 
therefor.  As discussed above, he has established service 
connection only for lumbosacral and left lower extremity 
disabilities, neither of which is productive of loss of use 
of a hand or foot.  Rather, he is not at this time service 
connected for disability manifested by loss or permanent loss 
of use of one or both feet, by loss or permanent loss of use 
of one or both hands, or by permanent impairment of vision of 
both eyes.  In addition, he is not service connected for 
disability manifested by ankylosis of one or both knees or 
one or both hips.  

The Board also notes that the medical evidence does not 
demonstrate loss or permanent loss of use of one or both 
feet, loss or permanent loss of use of one or both hands, or 
permanent impairment of vision of both eyes.  Although the 
veteran has alleged that he has left lower extremity 
impairment, apparently as a residual of his service-connected 
left femur fracture, that is the equivalent to loss of use of 
his left foot, his contentions to that effect are not 
supported by clinical evidence.  The report of the July 2005 
VA examination shows that his feet were anatomically normal, 
with no objective evidence of painful motion, edema, 
instability, weakness, or tenderness in the feet, and without 
any callosities, breakdown, or unusual shoe wear pattern that 
would indicate abnormal weight bearing.  The examiner noted 
that the veteran's complaints were out of proportion to any 
objective findings, and that it was his medical opinion that 
the veteran's left lower extremity impairment was not the 
equivalent of loss of use of the left foot.

In sum, the evidence does not support the award of financial 
assistance under 38 U.S.C.A. §§ 3901 and 3902, and 38 C.F.R. 
§ 3.808.  Absent evidence demonstrating that the veteran has 
a qualifying service-connected disability, the claim for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or for adaptive 
equipment only, must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An increased rating for low back disability, status post 
laminectomy, is denied.

An increased rating for left femur fracture residuals is 
denied.

A total rating for compensation purposes based on individual 
unemployability due to service-connected disorders (TDIU) is 
denied.

Payment for automobile and adaptive equipment or adaptive 
equipment only is denied.



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


